UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2013 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-139045 ECOLOGIC TRANSPORTATION, INC. (Exact name of registrant as specified in its charter) Nevada 26-1875304 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1327 Ocean Avenue, Suite B, Santa Monica, California (Address of principal executive offices) (Zip Code) 310-899-3900 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x YESo NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x YESo NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. o YESx NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. o YESoNO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 26,674,740 common shares issued and outstanding as of May 15, 2013 PART 1 – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. The Company’s unaudited interim consolidated financial statements for the three month period ended March 31, 2013, form part of this quarterly report. They are stated in United States Dollars (US$) and are prepared in accordance with United States generally accepted accounting principles. These financial statements should be read in conjunction with the audited financial statements and notes included thereto for the year ended December 31, 2012, on Form 10-K, as filed with the Securities and Exchange Commission. 3 ECOLOGIC TRANSPORTATION, INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEETS March 31, 2013 December 31, 2012 ASSETS (Unaudited) Current assets Cash $ $ Accounts receivable, net — Total current assets Investment in Amazonas Florestal, Ltd. (formerly Ecologic Systems, Inc.) Equipment, net Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT LIABILITIES Current liabilities Accounts payable and accrued expenses $ $ Notes and loans payable, including accrued interest Related party loans, including accrued interest Related party payables Total current liabilities STOCKHOLDERS' DEFICIT Preferred stock, $0.001 par value, 10,000,000 shares — — authorized, none issued and outstanding Common stock, $0.001 par value,100,000,000 shares authorized, 26,674,740 issued and outstanding as of March 31, 2013 and December 31, 2012 Additional paid in capital Deficit accumulated during the development stage (8,512,500 ) (8,260,064 ) Total stockholders' deficit (2,449,672 ) (2,257,236 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these consolidated financial statements 4 ECOLOGIC TRANSPORTATION, INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Cumulative From December 16, 2008 For the three months ended (inception) to March 31, 2013 March 31 2012 March 31, 2013 Revenue $ $
